Citation Nr: 1230505	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder of the colon, to include diverticulitis. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran enlisted in the National Guard in 1963, and retired from the National Guard in 2001.  In the interim, he had active duty for training from December 1963 to May 1964, active duty for training from October 1986 to January 1987, and active duty from November 1990 to June 1991.  He served in the Southwest Asia theater of operations from December 1990 to April 1991.  

This appeal arises from September 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case has previously come before the Board.  In December 2010, the Board denied entitlement to service connection for diverticulitis and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the terms of a joint motion submitted by the Secretary of VA and the Veteran's attorney, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion. 

In addition, the issues of entitlement to service connection for bilateral hearing loss and GERD were remanded to the agency of original jurisdiction (AOJ) for additional development.  The matters have been returned to the Board for further appellate review.  

Broadly construing the Veteran's contentions pertaining to diverticulitis, and given the state of record, the Board has recharacterized the Veteran's claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for GERD and a disorder of the colon, to include diverticulitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

A hearing loss disability is not shown during the first period of active duty for training; a preexisting hearing loss disability was not aggravated during the second period of active duty for training; there is clear and unmistakable evidence that preexisting bilateral hearing loss was not aggravated during active duty, or within one year after separation from any period of active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with to respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini.  

VA's notice requirements were satisfied by a letter issued in April 2005, which apprised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim. 

Regarding VA's duty to assist, the Veteran's service treatment records have been obtained, and there are no records identified by the Veteran as relevant that were not obtained.  Additionally, the Veteran was afforded a VA examination during the instant appeal period.  The Board finds that the VA examination report and opinion are sufficient for adjudicatory purposes, as the VA examination reflects that a sufficient examination and relevant diagnostic testing were conducted, and the VA medical opinion is predicated upon review of the record and is supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim. 

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

The Veteran is seeking service connection for bilateral hearing loss.  Having considered the evidence, the Board finds that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In general, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service records associated with the initial period of active duty training are negative for findings or complaints of a hearing loss disability for VA compensation purposes.  The September 1963 service enlistment examination report shows that the ears and drums were normal and whispered voice testing was 15/15 on the right and 15/15 on the left.  On the accompanying medical history he denied having or having had ear trouble.  

In addition, the April 1964 separation examination report shows the ears and drums were normal and audiologic evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
10(20)
-
15(20)
LEFT
0(15)
0(10)
25(35)
-
30(35)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

In addition, the Veteran denied ear trouble on the accompanying medical history to the August 1964 examination report.  Thus, the Board finds that a hearing loss disability for VA compensation purposes is not shown during the first period of active duty for training.    

A hearing loss disability for VA compensation purposes is initially documented in April 1972 (during inactive status), at which time audiologic evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
40
LEFT
15
15
70
70
45

In addition, a May 1976 reserve examination report notes bilateral hearing loss with nerve deficit, and audiologic evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
40
LEFT
15
15
70
70
45

Although an August 1979 examination report indicates results of audiologic evaluation were normal, the report specifically notes long-standing bilateral hearing loss with nerve damage consistent with the findings in 1972 and 1976.  Regardless, a bilateral hearing loss disability was documented on audiologic evaluation in August 1983, and pure tone thresholds, in decibels, are shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25 
-
NR
LEFT
40
25
NR
-
NR

The Board notes that although an entrance examination report for the second period of active duty for training, from October 1986 to January 1987, is unavailable, the presumption of soundness is not applicable to periods of active duty for training.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon active duty training service).  Likewise, the foregoing audiology results unmistakably establish the existence of this chronic disability from at least 1972.  Thus, the Board finds that a bilateral hearing loss disability preexisted the second period of active duty for training.  

Turning to the issue of aggravation, the Board notes that if the evidence reflects that a disease had its onset prior to a period of active duty for training, a claimant seeking benefits based on aggravation of the disease during that period of active duty for training has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  In this regard, a May 1986 memorandum reflects that the Veteran participated in explosives and demolition training in May 1986.  Although no audiologic findings were reported in association with the 1968-1987 period of active duty for training, a July 1987 examination report notes nerve hearing loss in both ears was stable and audiologic evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
NR
LEFT
25
25
NR
-
NR

The January 2011 VA examiner stated that in the absence of a frequency-specific hearing sensitivity threshold showing a significant worsening/increase of 15 "dBHL" or more within the relevant range tested, it is less than likely that preexisting hearing loss was aggravated by service.  Thus, based on the comparison between audiologic findings in August 1983, prior to the second period of active duty training, and those reported in July 1987, the Board concludes that there was no increase in the degree of disability.  

Indeed, pure tone thresholds, reported in decibels, in August 1983 mirror the pure tone thresholds reported in decibels in July 1987, except for the pure tone thresholds reported at 500 Hertz, which are better in July 1987 than in August 1983.  The Veteran has not met the burden of showing an increase or aggravation beyond the natural progression, and thus, the Board finds preexisting bilateral hearing loss was not aggravated by the second period of active duty for training.  

In regard to the Veteran's 1990-1991 period of active duty, as reflected above, the Board's finding that a bilateral hearing loss disability existed prior to active duty service entrance is supported by not only the contemporaneous findings, but also by the Veteran's report of hearing loss on the November 1990 medical history consistent with a November 1990 Medical and Dental Preparation for Oversea Movement record noting a hearing profile of "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Because a preexisting bilateral hearing loss disability is shown at active duty service entrance, the Veteran is not entitled to the presumption of soundness, and the pivotal issue becomes whether preexisting hearing loss was aggravated by service.  

In this regard, the Board accepts that the Veteran had noise exposure during his period of active duty, to include in association with weapons and jet engines and during service in the Persian Gulf, as noted in a March 1994 VA examination report.  In addition, the Board acknowledges that hearing aids were initially prescribed in May 1991.  Even assuming an increase in hearing loss, however, the Board finds that there is clear and unmistakable evidence that preexisting hearing loss was not aggravated beyond the natural progression by active duty service.  

The January 2011 VA examiner concluded that it was less than likely that preexisting hearing loss was aggravated by service based upon the objectively confirmed lack of change in hearing sensitivity shown by the results of audiologic evaluation in 1989 compared with the results in 1991.  Moreover, hearing sensitivity was noted to have remained stable throughout April 1993 as confirmed by hearing evaluation results reported at that time, which were noted to be equivalent to audiologic evaluation results in 1989.  

Consistent with the January 2011 VA opinion are the contemporaneous audiologic evaluations objectively establishing no aggravation of preexisting bilateral hearing loss beyond the natural progression.  More specifically, a September 1989 audiologic evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
70
70
LEFT
20
15
65
75
75

A March 1991 redeployment examination report reflects results of audiologic evaluation in pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
20
70
70
LEFT
15
05
70
80
75

The April 1991 audiologic evaluation showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
75
80
LEFT
25
10
65
85
85

The Board notes that while there is some fluctuation shown in the puretone decibels at the tested frequencies, temporary or intermittent flare-ups are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt at 297.  The VA examiner's opinion to the effect that bilateral hearing loss was not aggravated by active service is supported by objective findings showing no frequency-specific hearing threshold shift of 15 decibels or more to establish a worsening beyond the natural progression and thus, to the extent implicated, the presumption of aggravation is rebutted.  

Thus, the Board finds that service connection is not warranted for aggravation of a preexisting bilateral hearing loss during for any period of active service.  

The Board has considered the Veteran's contention that a relationship exists between the current degree of his hearing impairment and his in-service noise exposure.  While competent to report his symptoms, the Veteran is not shown to have the medical expertise required to provide a competent opinion to the effect that his preexisting hearing loss was aggravated beyond the natural progression as a result of in-service noise exposure during active service.  

In this case, the Board has accorded more probative value to the VA opinion.  As reflected in a January 2011 addendum, the opinion was based on a review of the claims folder, and the opinion is supported by the contemporaneous audiologic evaluations.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examination report is detailed and a rationale for the opinion provided is based on objective findings, reliable principles and sound reasoning.  Such is far more probative than the Veteran's lay assertions and there is no competent opinion to the contrary of record.  

In summary, a bilateral hearing loss disability was not shown during the first period of active duty for training, a hearing loss disability was first documented in 1972, aggravation of preexisting hearing loss is not shown during either the second period of active duty for training or active duty.  Thus, the Board finds that a bilateral hearing loss disability was neither incurred nor aggravated during service.  

The evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal remains denied.  


ORDER

Service connection for a bilateral hearing loss is denied.  


REMAND

In this case, the Veteran's electronic, Virtual VA file contains a July 2012 supplemental statement of the case (SSOC) that notes review of a June 29, 2012 VA medical opinion addressing the nature and etiology of the claim of entitlement to service connection for GERD on appeal.  The June 2012 VA opinion itself has not been associated with the claims folder or the electronic record.  It should be.  

In regard to the claim of entitlement to service connection for a disorder of the colon, to include diverticulitis, the Board notes that an August 1979 medical history report reflects "functional bowel controlled [with] diet alone," and in an August 1983 and March 1991 medical history the Veteran indicated that he had or had had stomach, liver or intestinal trouble.  Thereafter, various treatment records dated from 1999 to 2010 reflect findings of diverticulosis and hemorrhoids.  For those who served in Southwest Asia during the Persian Gulf War, as this Veteran, there is a presumption of service connection for those who exhibit objective indications of a medically unexplained chronic multisymptom illness, such as functional gastrointestinal disorders.  In view of all this, an examination and medical opinion should be sought.    
Lastly, the most recent VA treatment records in the claims folder are dated in August 2003.  Updated records are necessary to properly evaluate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain and associate with the claims file the June 29, 2012 VA opinion referenced in the July 2012 SSOC, along with VA treatment records pertaining to the Veteran, dated since August 2003.  

3.  After associating any outstanding records with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any disorder of the colon, to include diverticulitis, found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should discuss the Veteran's reported complaints, both documented and those he recalls at the time of the examination, and indicate whether it is at least as likely as not that any disorder of the colon can be attributed to a known clinical diagnosis. 

If the examiner attributes any disorder of the colon to a known clinical diagnosis, the examiner should state whether it is at least as likely as not that any such condition is related to or had its onset in a particular period of active service.  

The rationale for all findings and conclusions should accompany any opinion provided.  

4.  The RO/AMC should then review the record and complete any further development, if necessary.  If any claim remains denied, the RO should issue a SSOC and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





In addition, an August 1999 colonoscopy found scattered diverticula and hemorrhoids, and October 2001 private medical records indicate a history of diverticulosis.  Private gastroenterology records, dated in November 2001, reflect an impression of diverticulitis and a colonoscopy was recommended to determine whether he had ischemic bowel disease.  The November 2001 colonoscopy report notes diverticulosis coli and hemorrhoids.  In addition, a history of diverticula coli was noted in a September 2005 private treatment.  Further, an August 2002 VA treatment record notes "Diverti" since 2001 and a January 2010 private record reflecting complaints of mild constipation notes a history of diverticulosis.  

Further, as noted above, the Veteran served in Southwest Asia.  Although he has not asserted service connection for a disorder of the colon based on his service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board has no discretion and must remand the claim to determine the nature, scope, and etiology of any disorder of the colon, to include diverticulitis, found to be present.  









Department of Veterans Affairs


